DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending. The election of "melanoma" as the species of cancer in the 6/15/21 reply is acknowledged. Claims 1-18 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
(1) The title of the invention is not descriptive, because it is directed generally to any combination therapy for treatment of cancer, but the claims are limited to use of a combination of an IL-15/IL-15Ra complex and an anti-PD-1 antibody. A new title is required that is clearly indicative of the invention to which the claims are directed.
(2) Page 10 cites "U.S. Patent Application no: 2015/0213769 entitled "Antibody Molecules to PD-1 and Uses Thereof""; however, the application having this number has a different title. It appears that Applicants intended to cite U.S. 2015/0210769.
Appropriate correction is required.

Claim Objections
Claims 6, 12, 14, 16 and 17 are objected to because of the following informalities:
In claim 6, line 2, "followed escalating" should be "followed by escalating".
In claim 12, line 2, "is a 300mg or 400mg" should be "is 300 mg or 400 mg".
	In claim 14, the commas on lines 5 and 6 should be semi-colons; cf. line 4.
	In claims 16 and 17, "the anti-PD-1 antibody" should be "the anti-PD-1 antibody molecule"; cf. parent claim 1, line 5. Either usage is acceptable but should be used consistently throughout the claims.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 7, 8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4, line 2, recites "the repeated dose" (singular), but this is indefinite because the parent claims recites "repeated … doses" (plural), and thus it is unclear whether the further limitation applies only to a single dose or all of the repeated doses. In this regard, the claim could be clarified by amended claim 4 to also recite the plural usage; e.g., "the repeated doses … are 1 µg/kg".
Claim 5, line 2, recites "the escalating dose" (singular), but this is indefinite because the parent claims recites "escalating doses" (plural), and thus it is unclear whether the further limitation applies only to a single dose or all of the escalating doses. In this regard, the claim could be clarified by amended claim 5 to also recite the plural usage; e.g., "the escalating doses … are each two times that of a previous dose".
Claims 7 and 8 each recite the term "the dose" in line 2. The antecedent basis of this recitation is indefinite, because it is unclear whether it refers to the "at least one initial dose", or the "repeated or escalating doses". 
Claims 11 and 13 each recite “the dose of the anti-PD-1 antibody molecule” in line 2. There is insufficient antecedent basis for this limitation in each claim. Specifically, parent claim 1 recites an anti-PD-1 antibody molecule, but not "a dose" of such.
Claim 14, lines 5-7, recites, a "light chain variable region (VL) comprising a VLCDR1 amino acid sequence of SEQ ID NO: 32, a VLCDR2 amino acid sequence of SEQ ID NO: 33, and a VLCDR3 amino acid sequence of SEQ ID NO: 34", but the specification and sequence listing indicate that SEQ ID NO: 32-34 are heavy CDR sequences. See, for example, Table 1 on page 62 of the specification, which teaches that SEQ ID NO: 32-34 are the HCDR1-3 (Chothia) of the antibody BAP049-Clone-B. 
The remaining claim(s) are rejected for depending from an indefinite claim.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felber et al, WO 2016/018920, published 2/4/16, filed 7/28/15 and claiming priority to 7/29/14 (cited as Vournakis on the PTO-892; Felber is the first listed inventor, Vournakis is the last). The earliest date to which the instant application claims priority is 1/20/17.
Claim 1 encompasses a method of treating cancer in a subject comprising administering (a) at least one initial dose of interleukin-15 (IL-15)/IL-15 receptor alpha (IL-15Ra) complex followed by repeated or escalating doses of said complex; in combination with (b) an anti-PD-1 antibody molecule.
Felber teaches methods of treatment involving "dose escalation regimens for the administration of complexes comprising interleukin-15 ("IL-15") covalently or noncovalently bound to IL-15 receptor alpha ("IL-15Ra" or "IL-15Ra") to patient in order to enhance IL-15-mediated immune response", for treatment of disorders including 
Claims 2 and 3 limit the initial dose of the complex of claim 1 to a dose between 0.5 and 2 µg/kg (claim 2) and further to 1 µg/kg (claim 3). Felber further teaches initial doses for the treatment, including 1 µg/kg (e.g. in ¶ 117; more specifically in line 7 of pg 77), which is the same dose as recited in claim 3 and is encompassed by the range of claim 2. Felber further teaches other initial dosages in the recited range of claim 2, including 0.5, 0.6, 0.7, 0.8 and 0.9 µg/kg. As such, the teachings of Felber also anticipate claims 2 and 3.
Claim 4 limits the method of claim 1 to one wherein repeated dose of the complex is 1 µg/kg. Felber further teaches that the initial dose can be administered up to "1, 2, 3, 4, 5, 6, 7, 8, 9,10 or more times" (e.g., in ¶ 117; more specifically line 8 on page 77). This teaching immediately follows that describing the initial low doses cited above with respect to claims 2 and 3, which include 1 µg/kg, and this means that Felber includes a teaching that the initial dose of 1 µg/kg is repeated 2 to 10 times or more, which meets the limitation of claim 4 of a repeated dose of 1 µg/kg given after the initial dose. As such, the teachings of Felber also anticipate claim 4.
Claim 5 limits the escalating dose of the complex of claim 1 to two times that of a previous dose. Felber further teaches escalating doses that are twice that of a previous dose (e.g., pg 77), and further provides examples of such, e.g., on page 93, where escalating doses of 0.125 µg/kg, 0.25 µg/kg, and 0.5 µg/kg are given. As such, the teachings of Felber also anticipate claim 5.
Claim 6 limits the doses of the complex of claim 1 to one wherein the initial dose is 1 µg/kg and the escalating doses are 2, 4, and 8 µg/kg. As set forth above, Felber teaches an initial dose of 1 µg/kg. Felber further teaches that each successively higher dose can be 2 times higher than the previous dose (in ¶ 171 on pg 77). Felber further teaches that after the initial dose, which includes 1 µg/kg, the dose can be sequentially escalate every two days for a period of time, which includes 1, 2, 3 or 4 weeks (e.g., ¶ 184). Using such a regimen with an initial dose of 1 µg/kg would result in escalating doses of 2, 4 and 8 µg/kg in the subsequent week. As such, the teachings of Felber also anticipate claim 6.
Claims 7 and 8 limit the dose of the complex to being administered subcutaneously once a week for three weeks (claim 7) or subcutaneously three times a week for two weeks (claim 8). Felber further teaches that "each dose is administered once, three times a week for two weeks" (¶ 29) and further teaches subcutaneous administration for the methods of the invention (e.g., ¶ 36, ¶ 174). Thus, the teachings of Felber also anticipate claims 7 and 8.
Claims 9 and 10 limit the complex of claim to having human IL-15 and human Il-15Ra (claim 9) and further to one wherein the human IL-15 comprises residues 49-162 of SEQ ID NO: 1 and the human soluble IL-15Ra comprises SEQ ID NO: 10. Felber further teaches that the invention includes embodiments in which the IL-15 and IL-15Ra are the human forms (starting at ¶ 55 on pages 30-33). As such, the teachings of Felber also anticipate claims 9 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Felber et al, WO 2016/018920, published 2/4/16, filed 7/28/15 and claiming priority to 7/29/14, and as applied to claim 1 above, and further in view of Sadineni et al, U.S. Patent Application Publication 2016/0304607, published 10/20/16, filed 4/15/16, and claiming priority to 4/17/15.
Claims 11 and 12 limit the method of claim 1 to one wherein the anti-PD-1 antibody is administered as a flat dose (claim 11), and further wherein the flat dose is 300 mg or 400 mg (claim 12). 
The teachings of Felber that anticipate claim 1 are set forth above. While Felber teaches use of an anti-PD-1 antibody in conjunction with an IL-15/IL-15Ra complex for treatment of cancer, Felber does not teach particular doses for administration of the anti-PD-1 antibody.
Sadineni teaches pharmaceutical compositions that comprise a combination of an anti-cancer agent comprising a first and second antibody, and further in which the first antibody is an anti-PD-1 antibody (see Abstract). Sadineni further teaches that the anti-PD-1 antibody can be administered at a flat dose (e.g., ¶ 88), for example, 300 mg or 400 mg (e.g., ¶ 148). Sadineni further teaches that a flat dose can be administered "regardless of the weight of the patient" (¶ 195).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of treatment of treating cancer in a subject comprising administering (a) at least one initial dose of IL-15/IL-15Ra complex followed by repeated or escalating doses of said complex; in combination with (b) an anti-PD-1 antibody molecule taught by Felber, and modify it to use a flat dose of the anti-PD-1 antibody for administration as taught by Sadineni, including the 300 mg or 400 mg taught by Sadineni. The person of ordinary skill in the art would have been motivated to make this change because Felber teaches use of anti-PD-1 antibodies in general, but does not specify a particular dose for administration for the anti-PD-1 antibody, and thus the skilled artisan would rely on Sadineni to provide .

Claims 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Felber et al, WO 2016/018920, published 2/4/16, filed 7/28/15 and claiming priority to 7/29/14, and as applied to claim 1 above, and further in view of Freeman et al, U.S. Patent Application Publication 2015/0210769, published 7/30/25.
Claim 13 limits the method of claim 1 to one wherein the dose of anti-PD-1 antibody molecule is administered intravenously once every four weeks. The teachings of Felber that anticipate claim 1 are set forth above. While Felber teaches use of an anti-PD-1 antibody in conjunction with an IL-15/IL-15Ra complex for treatment of cancer, Felber does not teach particular routes or doses for administration of the anti-PD-1 antibody. Freeman further teaches that the anti-PD-1 antibodies of the invention can be administered intravenously "once every … 4 weeks" (¶ 162). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of treatment of treating cancer in a subject comprising administering (a) at least one initial dose of IL-15/IL-15Ra complex followed by repeated or escalating doses of said complex; in combination with (b) an anti-PD-1 antibody molecule taught by Felber, and modify it to use a route and dose of administration of the anti-PD-1 antibody as taught by Freeman. The person of ordinary skill in the art would have been motivated to make this change because Felber teaches use of anti-PD-1 antibodies in general, but does not specify a particular route or dose of administration for the anti-PD-1 antibody, and thus the skilled artisan would rely on Freeman to provide such information. The person of ordinary skill 
Claims 14, 15 and 18 limit the method of claim 1 to one wherein the anti-PD-1 antibody comprises specific sequences. Claim 14 requires a heavy chain variable region (VH) with CDRs having the sequences of SEQ ID NO: 29-31, and a light chain variable region (VL) with CDRs having the sequences of SEQ ID NO: 32-34. As set forth above, the specification demonstrates that SEQ ID NO: 32-34 are actually heavy chain sequences, and thus for purposes of advancing prosecution, the claim has been interpreted on reading on a light chain variable having the CDR sequences of SEQ ID NO: 39-41. Claim 15 requires an anti-PD-1 antibody comprising a VH comprising SEQ ID NO: 35, and a VL comprising SEQ ID NO: 45 or 65. Claim 18 require an anti-PD-1 antibody comprising a heavy chain comprising SEQ ID NO: 37 and a light chain comprising SEQ ID NO: 47 or 67.
The teachings of Felber that anticipate claim 1 are set forth above. While Felber teaches use of an anti-PD-1 antibody in conjunction with an IL-15/IL-15Ra complex for treatment of cancer, Felber does not teach the specific sequences recited in claims 14, 15 or 18. 
Freeman teaches antibody molecules that specifically bind to PD-1 for use in treating cancer (see Abstract), including humanized antibodies (e.g., ¶ 10), which are further taught to "show a surprisingly low immunogenicity" (e.g., ¶ 234). The series of humanized antibodies include BAP049-hum05, which comprises VHCDRs1-3 of SEQ ID NO: 1-3 and VLCDRs1-3 of SEQ ID NO: 13-33, which are identical to SEQ ID NO: 29-31 and 32-34 as recited in the instant claims; VH and VL of SEQ ID NO: 38 and 54, which are identical to SEQ ID NO: 35 and 45 recited in the instant claims, and heavy and light chains of SEQ ID NO: 40 and 56, which are identical to SEQ ID NO: 37 and 47 as recited in the instant claims.

Claims 16 and 17 limit the method of claim 1 to one wherein the anti-PD-1 antibody comprises a human heavy chain constant region selected from a group including IgG4 and a light chain selected from a group including kappa (claim 16) or wherein the antibody comprises a heavy and light chain selected from a group including a human IgG4 heavy chain constant region with a Serine to Proline mutation at position 108 of SEQ ID NO: 98 or 99 and a kappa light chain constant region (claim 17). Felber does not teach particular constant region sequences for the anti-PD-1 antibodies. Freeman, however, does, teaching that the antibodies of the invention may "comprise a human IgG4 heavy chain constant region with a Serine to Proline mutation at … position 108 of SEQ ID NO: 212 or 214 and a kappa light chain constant region" (¶ 396). Thus, when using the antibody sequence of Freeman, it would have been obvious to the person of ordinary skill in the art before the effective filing date to also use the constant region sequences taught by Freeman

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer (e-TD) may be filled out completely online using web-screens. An e-TD that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-TDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 7, 8, 11-19 of copending Application No. 16/479,095, filed 1/19/18, and which shares the same inventor with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims of '095 were most recently amended on 4/20/21.
Claim 1 encompasses a method of treating cancer in a subject comprising administering (a) at least one initial dose of an IL-15/IL-15Ra complex followed by repeated or escalating doses of said complex; in combination with (b) an anti-PD-1 
Instant claims 2-6 depend from claim 1 and recite further limitations on dosages that are also present in claim 1 of '095. The initial dosages of instant claims 2 and 3 are recited in lines 8-9 of claim of '092; the repeated dose of claim 4 is recited in lines 11-12; the escalating dose of claim 5 is recited in lines 13-14; and the initial and escalating doses of claim 6 is recited in lines 15-16. As such, claim 1 of '095 also anticipates instant claims 2-6.
Instant claims 7 and 8 depend from claim 1 and recite further limitations that are the same as those recited in claims 7 and 8 of '092. As such, claims 7 and 8 of '095 anticipates instant claims 7 and 8.
Instant claims 9 and 10 depend from claim 1 and recite further limitations on the IL-15/IL-15R complex, i.e., that they comprise particular human sequences, that are also present in lines 4-7 claim 1 of '095. As such, claim 1 of '095 also anticipates instant claims 9-10.
Instant claim 11 limits the method of claim 1 to one wherein the PD-1 is administered as a flat dose, which is corresponds to dependent claim 14 of '095, which recites the same further limitation. As such, claim 14 of '095 anticipates claim 11.
Instant claim 12 limits the method of claim 11 to one wherein the flat dose is 300 mg or 400 mg. While this particular flat dose is not recited in the claims of '095, it is obvious over the claims of '095. In particular, claim 15 of '095 recites a flat dose of 200 mg. Furthermore, claim 12 recites a dose of 3 mg/kg. A dose of 3 mg/kg administered to a person that is 100 kg in weight is a 300 mg dose. Thus, it would have been obvious to modify the flat dose of 200 mg of claim 15 to a flat dose of 300 mg if administering the dose to a patient of 100 kg. As such, claim 12 is unpatentable over claim 15 in view of claim 12 of '095.


Claim 13 limits the method of claim 1 to one wherein the dose of anti-PD-1 antibody molecule is administered intravenously once every four weeks. The claims of '095 that anticipate instant parent claim 1 are set forth above. While the claims of '095 are directed to use of an anti-PD-1 antibody in conjunction with an IL-15/IL-15Ra complex for treatment of cancer, the claims of '095 do not teach particular routes or doses for administration of the anti-PD-1 antibody. Freeman further teaches that the anti-PD-1 antibodies of the invention can be administered intravenously "once every … 4 weeks" (¶ 162). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of treatment of treating cancer in a subject comprising administering (a) at least one initial dose of IL-15/IL-15Ra complex followed by repeated or escalating doses of said complex; in combination with (b) an anti-PD-1 antibody molecule of the claims of '095, and modify them to use a route and dose of administration of the anti-PD-1 antibody as taught by Freeman. The person of ordinary skill in the art would have been motivated to make this change because '095 claims a method using administration of an anti-PD-1 antibody in general, but does not specify a particular route or dose of administration for the anti-PD-1 antibody, and thus the skilled artisan would rely on Freeman to provide such information. The person of ordinary skill in the art would have had a reasonable expectation of success in practicing the modified method because Freeman teaches that such routes and doses are appropriate for therapeutic use of the antibody in treatment of cancer. Thus, such a modified method represents a predictable substitution of a particular route and dose for administration where general administration is taught. 
Claims 14, 15 and 18 limit the method of claim 1 to one wherein the anti-PD-1 antibody comprises specific sequences. Claim 14 requires a heavy chain variable region (VH) with CDRs having the sequences of SEQ ID NO: 29-31, and a light chain variable region (VL) with CDRs having the sequences of SEQ ID NO: 32-34. As set forth above, the specification demonstrates that SEQ ID NO: 32-34 are actually heavy chain sequences, and thus for purposes of advancing prosecution, the claim has been interpreted on reading on a light chain variable having the CDR sequences of SEQ ID NO: 39-41. Claim 15 requires an anti-PD-1 antibody comprising a VH comprising SEQ ID NO: 35, and a VL comprising SEQ ID NO: 45 or 65. Claim 18 require an anti-PD-1 antibody comprising a heavy chain comprising SEQ ID NO: 37 and a light chain comprising SEQ ID NO: 47 or 67.
The claims of '095 that anticipate instant parent claim 1 are set forth above. While the claims of '095 administer an anti-PD-1 antibody in conjunction with an IL-15/IL-15Ra complex for treatment of cancer, the claims of '095 do not teach the specific sequences recited in claims 14, 15 or 18. 
Freeman teaches antibody molecules that specifically bind to PD-1 for use in treating cancer (see Abstract), including humanized antibodies (e.g., ¶ 10), which are further taught to "show a surprisingly low immunogenicity" (e.g., ¶ 234). The series of humanized antibodies include BAP049-hum05, which comprises VHCDRs1-3 of SEQ ID NO: 1-3 and VLCDRs1-3 of SEQ ID NO: 13-33, which are identical to SEQ ID NO: 29-31 and 32-34 as recited in the instant claims; VH and VL of SEQ ID NO: 38 and 54, which are identical to SEQ ID NO: 35 and 45 recited in the instant claims, and heavy and light chains of SEQ ID NO: 40 and 56, which are identical to SEQ ID NO: 37 and 47 as recited in the instant claims.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of treatment of treating cancer in a subject comprising administering (a) at least one initial dose of IL-15/IL-15Ra complex followed by repeated or escalating doses of said complex; in combination with (b) an anti-PD-1 antibody molecule as claimed in '095, and modify it to use the humanized anti-PD-1 antibody BAP049-hum5 as taught by Freeman. The person of ordinary skill in the art would have been motivated to make this change 
Claims 16 and 17 limit the method of claim 1 to one wherein the anti-PD-1 antibody comprises a human heavy chain constant region selected from a group including IgG4 and a light chain selected from a group including kappa (claim 16) or wherein the antibody comprises a heavy and light chain selected from a group including a human IgG4 heavy chain constant region with a Serine to Proline mutation at position 108 of SEQ ID NO: 98 or 99 and a kappa light chain constant region (claim 17). The claims of '095 do not include particular constant region sequences for the anti-PD-1 antibodies. Freeman, however, does, teaching that the antibodies of the invention may "comprise a human IgG4 heavy chain constant region with a Serine to Proline mutation at … position 108 of SEQ ID NO: 212 or 214 and a kappa light chain constant region" (¶ 396). Thus, when using the antibody sequence of Freeman, it would have been obvious to the person of ordinary skill in the art before the effective filing date to also use the constant region sequences taught by Freeman.

The above double patenting rejections, made over the claims of 16/479,095 either alone or in view of a secondary reference, are provisional because the conflicting claims have not in fact been patented. However, it is noted that while these rejections are provisional, the instant application claims priority to the same effective filing date (1/19/18) as the '095 application, taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)). Per MPEP 804:


	Thus, per MPEP 804, the provisional double patenting rejection set forth above should be maintained in the instant application unless overcome as indicated therein.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646